Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on January 20, 2022. Claims 1-20 were pending in the Application. Claims 1-3, 7, 17-18, and 20, and FIG. 3 are amended. No new claims have been added. No claims have been canceled. Claims 1, 16, and 19 are independent claims, the remaining claims depend, directly or indirectly, on claims 1, 16, and 19. Thus Claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Objections, paragraphs 3-5 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately to render the claim objections moot. Therefore, Examiner does hereby rescind the Claim Objections, paragraphs 3-5 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of Drawings Objection, paragraph 6 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has adequately amended to render the Drawings Objection moot. Examiner does hereby rescind the Drawings Objection for paragraph 6 of the Non-Final Rejection Office Action dated September 20, 2021, and accepts the Drawings of January 20, 2022.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, paragraph 9 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately to render claim 1 as claimed. Specification [0126] is ipsis verbatim of the claim language, and as such the written description requirement is not necessarily met. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. Therefore, Examiner does not hereby rescind the rejections under 35 U.S.C. § 112(a), for paragraph 9 of the Non-Final Rejection Office Action dated September 20, 2021, for the “configured to” language cited in paragraph 9. 
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, paragraphs 10-12 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has either not amended adequately to render the lack of algorithm rejections moot, or has not provided persuasive arguments to overcome the rejections under 35 U.S.C. § 112(a), Lack of Algorithm, paragraphs 10-12. Thereby, Examiner does not hereby rescind the rejections under 35 U.S.C. § 112(a), paragraphs 10-12 of the Non-Final Rejection Office Action dated September 20, 2021. 
In the context of 35 U.S.C. § 112(a), Not in the Specification, paragraph 13 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant argument has been considered and is not persuasive to overcome the rejections under 35 U.S.C. § 112(a). Examiner notes that “In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)” is cited for “written description, claim language does not appear in the specification,” and not for being “Hybrid (product claim including actions performed by a person,” which would be claim 16 indefinite, if claim 16 was a product claim. Examiner does not hereby rescind the rejections under 35 U.S.C. § 112(a), Not in the Specification, paragraph 13 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. § 112(b), Hybrid Claim, paragraph 15 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b) moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Hybrid Claim, paragraph 15 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. § 112(b), Means-Plus-Function, paragraph 16 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant argument has been considered, and is not persuasive to overcome the rejection under 35 U.S.C. § 112(b), Means-Plus-Function, for claims 1-2, 16-17, and 20. Applicants submit that the "electronic processor" of claims 1, 2, 16, 17, and 20 is clearly the corresponding structure that performs the entire claimed function and the "electronic processor" is clearly linked to the claimed function. Therefore, contrary to the Office's assertions, claims 1, 2, 16, 17, and 20 do not invoke 35 U.S.C. § 112(f) and claims 1, 2, 16, 17, and 20
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraph 17 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Antecedent Basis, moot. Examiner does hereby rescind the rejections under 35 U.S.C. § 112(b), paragraph 17 of the Non-Final Rejection Office Action dated October 25, 2021.
In the context of 35 U.S.C. § 103, Applicant submits that Starikova fails to disclose or suggest at least "determine that input data needs to be stored in the memory and combined into multi-page input data in response to determining that the OAO service is enabled and that the website configuration includes the list of multi-page placements for the online application," as recited by claim 1.
Examiner has considered these arguments and is not persuaded. Examiner notes that Starikova, FIG. 8B (Open an Account), item 800, and [0169]; and FIG. 10A (Financial Documents) -10D, item 1000, and [0200]-[0201], in each figure cited, describes an “online origination,” as well as “input data that needs to be stored in the memory,” as in FIG. 10A (Financial Documents) and through the bank application 1000. Therefore, Applicant’s argument is not persuasive, and claims 1, 16, and 19, remain rejected under 35 U.S.C. § 103. 
In the context of 35 U.S.C. § 103, Applicant submits that the combination of Starikova and Kedem fails to disclose or suggest "determine a fraud risk score of the online application based on the multi-page input data and an online application origination (OAO) model that differentiates between a behavior of a normal user and a behavior of a nefarious actor during a submission of the online application on a device" because neither Starikova nor Kedem teach "multi-page input data."
Starikova, FIG. 8B (Open an Account), item 800, and [0169]; FIG. 10A (Financial Documents) -10D, item 1000, and [0200]-[0201], discloses storing of documents, features or applications running and multi-page placements; Hufsmith, FIG. 6, item 603, 605, and [0145] and [0210]-[0211], discloses calculating a threat score for distributed applications to include a subset thereof; and Kedem, [0017] and [0023]-[0025], discloses calculating a risk score associated with user interactions at a webpage, it would therefore be obvious to one of ordinary skill to use the risk score techniques of Hufsmith and Kedem to secure the origination applications of Starikova by analyzing the subsets of the various applications that include subsets such as pages. Therefore, Applicant’s argument is not persuasive, and claims 1, 16, and 19, remain rejected under 35 U.S.C. § 103. 
In the context of 35 U.S.C. § 103, Applicant submits that like Starikova and Kedem, Hufsmith also fails to disclose or suggest at least "determine whether a website configuration includes a list of multi-page placements for an online application," as recited by claim 1.
Examiner has considered these arguments and is not persuaded. Examiner notes that Starikova, FIG. 8B, item 800, and [0169] and FIG. 10A-10D, item 1000, and [0200]-[0201], discloses a website configuration that includes a list of multi-page placements. Specification does not clearly define by showing the computer and/or hardware with the software and/or algorithms for determining whether a website configuration includes a list of multi-page placements of an online application as being claimed. Therefore, Applicant’s argument is not persuasive, and claims 1, 16, and 19, remain rejected under 35 U.S.C. § 103. 
Therefore, the amended claim 1, and similarly amended claims 16 and 19, stand rejected under 35 U.S.C. §103. Claims 2-15, which depend from claim 1, stand rejected under 35 U.S.C. claims 17-18, which depend from claim 16, stand rejected under 35 U.S.C. §103; and claim 20, which depends from claim 19, stand rejected under 35 U.S.C. §103.

Claim Interpretation
Regarding claim 1, Examiner notes that the following limitations: “determine that input data needs to be stored in the memory …” is an intended use of “input data”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 2, 17, and 20, Examiner notes that the following limitations: “determine that an additional set of input data needs to be stored in the memory …” is an intended use of “additional set of input data”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 16, Examiner notes that the following limitations: “determining, with the electronic processor, that input data needs to be stored in the memory …” is an intended use of “input data”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 19, Examiner notes that the following limitations: “determining that input profile record data needs to be stored in the memory …” is an intended use of “input profile record data”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 1, lines 4-16 recites “…the electronic processor is configured to determine whether …, determine whether …, determine that …, determine a fraud risk score …, and control
Claim 1, line 12, recites “determine a fraud risk score of the online application …, and” The specification, [0006] and [0126], does not provide details on what the limitations, “determine a fraud risk score”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determine a fraud risk score” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function of “determine a fraud risk score” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 1, line 16, recites “control a client server …” The specification, [0050], [0123], and [0125], does not provide details on what the limitations, “control”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “control” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function of “control” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 2, lines 1-2 recite “… wherein the electronic processor is further configured to determine whether … an additional specific webpage placement that is configured as multi-page flow …, determine that an additional …” The specification, [0126]-[0127], does not provide details on what the limitations, “configured to”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “configure to” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function of “configure to” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). 
Claim 2, lines 3-8, recite “determine whether … an additional specific webpage placement that is configured as multi-page flow, and determine that … the additional specific configured as the multi-page flow.” The specification, [0075] and [0078]-[0079], does not provide details on what the limitations, “determine … configured as (the) multi-page flow”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determine … configured as the multi-page flow” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function of “determine … configured as the multi-page flow” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). 
Claim 16, page 6, line 1, “determining, with the electronic processor, a fraud risk score of the online application …, and” The specification, [0006] and [0126], does not provide details on what the limitations, “determining, …, a fraud risk score”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determine a fraud risk score” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function of “determine a fraud risk score” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 19, line 11, “determining a fraud risk score of the online application …, and” The specification, [0006] and [0126], does not provide details on what the limitations, “determine a fraud risk score”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determine a fraud risk score” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function of “determine a fraud risk score” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

Not in the Specification
Claim 16, lines 2, 4, 6, and page 6, line 1 recite “determining, with an electronic processor …” and page 6, line 5 recites “controlling, with the processor …” Giving the language its broadest reasonable interpretation, the limitations read on a processor working with another processor over a network, to perform the steps of “determining … and controlling …” However, this is not supported by the specification, [0086] and [0103], in regards to “determining, with an electronic processor …; and not supported by the specification, [0049]-[0050], and [0123], in regards to “controlling, with the electronic processor …” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claims 1, 16, and 20 recite “determine … an online application origination (OAO) model that differentiates between …”
Claims 2, 17, and 20 recite "determine … an additional specific webpage placement that is configured as multi-page flow …” 
The claim limitations above do not use the word "means" but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (See specification [0006]-[0008], [0122], and [0124]; and  [0075], [0076], and [0079]). Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Claim Rejections - 35 USC § 103



















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Starikova et al (U. S. Patent Application Publication No. 20150324908 A1), herein referred to as Starikova, in view of Hufsmith et al (U. S. Patent Application Publication No. 20200097662 A1), herein referred to as Hufsmith, and in further view of Kedem et al (U. S. Patent Application Publication No. 20190158535 A1), herein referred to as Kedem.
Regarding claims 1, 16, and 19, Starikova discloses a fraud prevention system (FIG. 1, item 112, and [0026]) comprising: 
a fraud prevention server (FIG. 1, item 114, and [0031]) including an electronic processor (FIG. 1, item 116, and [0031]) and a memory (FIG. 1, item 124, and [0031]), 
the memory (FIG. 1, item 124, and [0031] and [0036]) including an online application origination (OAO) service (FIG. 1, item 126, and [0037]), 
wherein the electronic processor (FIG. 1, item 116, and [0031]) is configured to determine whether the OAO service is enabled (FIG. 8A, item 806, and [0174]-[0175], [0179], and [0185]),
item 800, and [0169]) for an online application (FIG. 10A-10D, item 1000, and [0200]-[0201]),
determine that input data needs to be stored in the memory (FIG. 8A, item 808, and [0175]) and combined into multi-page input data in response to determining that the OAO service is enabled and that the website configuration includes the list of multi-page placements (FIG. 8B (Open an Account), item 800, and [0169]) for the online application (FIG. 10A (Financial Documents) -10D, item 1000, and [0200]-[0201]), …
of the online application based on the multi-page input (FIG. 8B (Open an Account), item 800, and [0169]; FIG. 10A (Financial Documents) -10D, item 1000, and [0200]-[0201]) …
control a client server to approve, hold, or deny the online application based on the fraud risk score that is determined (FIG. 7, and [0166]) …
a non-transitory computer-readable medium comprising instructions that, when executed by a fraud prevention server, causes the fraud prevention server to perform a set of operations comprising (FIG. 1, item 124, and [0031], [0033], and [0222]):
Starikova does not specifically disclose, however, Hufsmith discloses determine a fraud risk score data (FIG. 6, item 603, 605, and [0145] and [0210]-[0211]) …
Hufsmith discloses determining threat score for container images or distributed applications. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as 
Starikova and Hufsmith do not specifically disclose, however, Kedem discloses and an online application origination (OAO) model that differentiates between a behavior of a normal user and a behavior of a nefarious actor ([0017] and [0023]-[0025]) during a submission of the online application on a device, and
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would 
Regarding claims 2, 17, and 20, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova further discloses the fraud prevention system of claim 1, wherein the electronic processor is further configured to determine whether the website configuration includes an additional specific webpage placement that is configured as a multi-page flow ([0179]), and
determine that an additional set of input data needs to be stored in the memory and combined into the multipage input data in response to determining that the website configuration includes the additional specific webpage placement that is configured as the multi-page flow (FIG. 9, and [0183]).
Regarding claims 3 and 18, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with mouse click in an X direction feature ([0119]).
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 4, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with navigation 
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 5, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with navigation behavioral features, and wherein the navigation behavioral features further include a coefficient 
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 6, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with mouse .
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 7, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with navigation a form feature ([0048]).
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 8, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with navigation 
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 9, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with mouse 
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 10, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with navigation . 
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 11, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with navigation 
Kedem teaches detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 12, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with navigation 
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 13, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with navigation 
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 14, Starikova, Hufsmith, and Kedem disclose the limitations of claim 1. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 1, wherein the OAO model includes a feature set with non-behavioral features ([0056] and [0077]).
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting vishing attacks, as in Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.
Regarding claim 15, Starikova, Hufsmith, and Kedem disclose the limitations of claims 1 and 14. Starikova and Hufsmith do not specifically disclose, however, Kedem discloses the fraud prevention system of claim 14, wherein the non-behavioral features further include a proxy concealed detection feature ([0077]).
Kedem discloses detecting vishing attacks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting Kedem; and to include determining a threat score for container images or distributed applications, as in Hufsmith, to improve and/or enhance the technology for dynamically modifying an application questionnaire, as in Starikova, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computerized system to differentiate or distinguish between: (i) a legitimate user that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party. The user interactions, being performed within a certain user transaction or usage session (e.g., a wire transfer session), may be analyzed and/or compared to criteria, in order to generate a risk score or a probability score that indicates how close the logged interactions are to a behavioral profile of a victim that operates under duress or to a victim that operates in a vishing attack unknown to himself.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Adjaoute (U. S. Patent Application Publication No. 20150206214 A1) – Behavioral Device Identifications of User Devices Visiting Websites



Adjaoute discloses a real-time fraud prevention system that enables merchants and commercial organizations on-line to assess and protect themselves from high risk users. A centralized Adjaoute not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN R CHISM/Examiner, Art Unit 3692   
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692